NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO NESTA-NAJAR,                              No.    16-73610

                Petitioner,                     Agency No. A099-505-030

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Pedro Nesta-Najar, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and dismiss in part the

petition for review.

      The BIA did not err in finding that Nesta-Najar failed to establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding “returning

Mexicans from the United States” did not constitute a particular social group). We

lack jurisdiction to consider Nesta-Najar’s contentions as to proposed social groups

that he did not raise to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency). Thus, Nesta-Najar’s asylum and withholding of removal claims fail.

      In light of this disposition, we need not reach Nesta-Najar’s contentions


                                           2
regarding the timeliness of his asylum application. See Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Nesta-Najar failed to show that it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz, 600

F.3d at 1152 (generalized evidence of violence and crime in petitioner’s home

country was insufficient to meet standard for CAT relief).

       We do not consider new evidence that was not part of the record before the

agency. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3